Case: 13-11691   Date Filed: 10/17/2013   Page: 1 of 4


                                                        [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11691
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:09-cr-60178-ASG-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


ERNESTO HERRADA CORDOVA,
a.k.a. Ernesto Herrada,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                       ________________________

                            (October 17, 2013)

Before TJOFLAT, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 13-11691     Date Filed: 10/17/2013   Page: 2 of 4


      Appellant Ernesto Herrada Cordova appeals his sentence imposed by the

district court, following the revocation of his supervised release based on three

Florida state convictions. At sentencing, Cordova requested that the district court

mitigate his sentence on the basis that he had served 17.5 months in state custody

for his offenses underlying his violations of supervised release. The district court

revoked his supervised release and sentenced him to ten months’ imprisonment.

      On appeal, Cordova argues that his sentence is procedurally unreasonable

because the court failed to adequately explain the chosen sentence. He contends

that the court did not offer an explanation for why it intended to sentence him at

the high end of his guideline range. Cordova also argues that his sentence is

substantively unreasonable because the district court failed to account for the

sentences that he served for his underlying state offenses.

      We review a sentence imposed upon revocation of supervised release for

reasonableness. United States v. Velasquez Velasquez, 524 F.3d 1248, 1252 (11th

Cir. 2008). The sentence is primarily intended to punish the defendant’s breach of

his supervised release and is to be imposed consecutive to any sentence received

for the substantive offense underlying the violation. U.S.S.G. Ch. 7, Pt.A,

comment. (3(b)).

      Under 18 U.S.C. § 3583(e)(3), a district court may revoke a term of

supervised release based upon a preponderance of the evidence showing that a


                                          2
              Case: 13-11691     Date Filed: 10/17/2013   Page: 3 of 4


defendant has violated a condition of supervised release and impose a term of

imprisonment after considering certain factors set forth in 18 U.S.C. § 3553(a).

United States v. Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006). The § 3553(a)

factors that a court must consider in revoking supervised release include: (1) the

nature and circumstances of the offense and the history and characteristics of the

defendant; (2) the need for the sentence imposed to afford adequate deterrence to

criminal conduct, protect the public from further crimes of the defendant, and

provide the defendant with needed educational or vocational training, medical care,

or other correctional treatment; (3) the sentencing range established by the

Guidelines; (4) the pertinent policy statements of the Sentencing Commission;

(5) the need to avoid unwarranted disparities; and (6) the need to provide

restitution to any victims of the offense. 18 U.S.C. § 3583(e); see 18 U.S.C.

§§ 3553(a)(1), (a)(2)(B)-(D), (a)(4)-(7). The weight to be given to any § 3553(a)

factor is a matter committed to the sound discretion of the district court. United

States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). Further, because the Guidelines

have always been advisory for revocation sentences, only some indication that the

district court was aware of and considered the Guidelines is necessary. United

States v. Campbell, 473 F.3d 1345, 1349 (11th Cir. 2007).

      Section 3583(e)(3) sets maximum terms of imprisonment that may be

imposed when a defendant’s term of supervised release is revoked. 18 U.S.C.


                                          3
              Case: 13-11691     Date Filed: 10/17/2013   Page: 4 of 4


§ 3583(e)(3). Where the original offense of conviction is a class C felony, a

defendant whose supervised release has been revoked may not be sentenced above

24 months’ imprisonment. Id.

      We conclude from the record that the district court adequately articulated its

reasons for choosing Cordova’s sentence by stating its concern with the escalating

nature of his offenses and its belief that he showed a disregard for the law. See

Campbell, 473 F.3d at 1349. The court believed that these factors warranted a

high-end guideline sentence, but credited Cordova with his time served in state

custody and imposed a sentence of ten months’ imprisonment. Similarly, we

conclude that the district court was within its discretion in determining how much

weight to afford Cordova’s state sentences, and the commentary to the Sentencing

Guidelines provides that any sentence imposed following the revocation of

supervised release is intended to be applied in addition to any sentences imposed

for the underlying violations. See Clay, 483 F.3d at 743; U.S.S.G. Ch. 7, Pt.A,

comment. (3(b)). Accordingly, because Cordova’s ten-month sentence is

reasonable, we affirm it.

      AFFIRMED.




                                          4